—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 5, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant resigned from her position as a production manager claiming that she was performing too many clerical tasks. Claimant also testified that her supervisor had become verbally abusive. The record establishes that claimant’s job duties changed in part due to a restructuring of the company and, while her supervisor was not sympathetic to her complaints, the record does not support a finding that he was verbally abusive. In addition, claimant testified at the hearing that the most significant event causing her to resign was the *942departure of the company’s president, whom she viewed as her only friend. She further testified that, had he stayed, she would not have resigned. Under the circumstances, there is substantial evidence to support the Board’s decision that claimant voluntarily left her job for personal and noncompelling reasons, thus disqualifying her from receiving unemployment insurance benefits.
Cardona, P. J., Mikoll, Mercure, White and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.